
	
		II
		111th CONGRESS
		1st Session
		S. 2019
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend and extend the temporary duty suspension on
		  certain capers in immediate containers holding 3.4 kilograms or
		  less.
	
	
		1.Certain capers in immediate
			 containers each holding 3.4 kilograms or less
			(a)In
			 generalSubheading 9902.10.26 of the Harmonized Tariff Schedule
			 of the United States (relating to capers prepared or preserved by vinegar) is
			 amended—
				(1)in the article
			 description, by striking other than such goods; and
				(2)in the effective
			 period column, by striking 12/31/2009 and inserting
			 12/31/2011.
				(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			(c)Retroactive
			 applicationNotwithstanding section 514 of the Tariff Act of 1930
			 (19 U.S.C. 1514) or any other provision of law, upon proper request filed with
			 U.S. Customs and Border Protection not later than 90 days after the date of the
			 enactment of this Act, any entry of an article described in heading 9902.10.26
			 of the Harmonized Tariff Schedule of the United States that was made—
				(1)on or after
			 September 1, 2006, and
				(2)before the date
			 that is 15 days after the date of the enactment of this Act,
				shall be
			 liquidated or reliquidated as if the entry occurred on or after the date that
			 is 15 days after the date of the enactment of this Act.
